OPINION OF THE COURT
Per Curiam.
George F. Pavarini has submitted an affidavit dated September 23, 1988, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Pavarini was admitted to the practice of law by this court on March 22, 1967.
Mr. Pavarini acknowledges that he is the subject of an *450investigation by the Grievance Committee for the Ninth Judicial District concerning allegations that on July 18, 1988, he pleaded guilty in the United States District Court for the Southern District of New York to violations of 18 USC § 1341 (mail fraud) and 15 USC § 80b-3 (operating as an unauthorized investment advisor), and converted escrow funds in the amount of $407,281.83 belonging to 10 different clients to his own use.
Mr. Pavarini has indicated that he could not successfully defend himself on the merits against the charges outlined above, that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
The Grievance Committee for the Ninth Judicial District has recommended that the resignation be accepted. Under the circumstances herein, the resignation of George F. Pavarini as a member of the Bar is accepted and directed to be filed. Mr. Pavarini should be disbarred and his name stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mollen, P. J., Mangano, Bracken, Brown and Kooper, JJ., concur.
Ordered that the resignation of George F. Pavarini is accepted and is directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, George F. Pavarini is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that George F. Pavarini shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent George F. Pavarini is commanded to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.